AMENDED AND RESTATED SMART BALANCE, INC.

FINANCIAL PERFORMANCE INCENTIVE PROGRAM


This document outlines the terms and conditions of the Amended and Restated
Smart Balance, Inc. Financial Performance Incentive Program (the “Program”),
consisting of an Annual Program and Long-Term Program.


SECTION 1
 
PROGRAM OBJECTIVES
 
This Program has been established to strengthen the Company by providing
incentives to its employees, officers and consultants and thereby encouraging
them to devote their abilities and industry to the success of the Company’s
business enterprise through the making of certain incentive cash bonus awards
linked to performance goals.
 
SECTION 2
 
DEFINITIONS


“Annual Bonus” shall mean the annual bonus amount payable to a Participant
pursuant to a Performance Period under the Annual Program. The Annual Bonus may
include Interim Bonuses pursuant to Interim Performance Periods.


 “Annual Program” shall mean the annual incentive bonus program component of the
Program as described herein.  The Annual Program may provide for Interim Bonuses
as well as Annual Bonuses.


 “Board of Directors” shall mean the Board of Directors of the Company.


 
 

--------------------------------------------------------------------------------

 
 
“Bonus Criteria” shall mean any goals the Compensation Committee establishes
that relate to one or more of the following with respect to the Company or other
business units: revenue; cash flow; net cash provided by operating activities;
net cash provided by operating activities less net cash used in investing
activities; cash operating income; cost of goods sold; ratio of debt to debt
plus equity; profit before tax; gross profit; net profit; gross sales (gross
revenue); net sales (net revenue); product units sold; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization; fair
market value of a share of common stock of the Company; basic earnings per
share; diluted earnings per share; return on shareholder equity; average
accounts receivable (calculated by taking the average of accounts receivable at
the end of each month); average inventories (calculated by taking the average of
inventories at the end of each month); return on average total capital employed;
return on net assets employed before interest and taxes; economic value added;
and/or return on year-end equity.


“Change of Control” shall mean the occurrence of any of the following events
with respect to the Company:


(i)          any Person (other than an Exempt Person) acquires securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding voting securities;


(ii)         any Person acquires, during the twelve (12) month period ending on
the date of the most recent acquisition, securities of the Company representing
thirty percent (30%) of the Company’s then outstanding voting securities;


(iii)        a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors serving
immediately prior to such appointment or election; or


(iv)        any Person, during the twelve (12) month period ending on the date
of the most recent acquisition, acquires assets of the Company having a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions;


 
2

--------------------------------------------------------------------------------

 
 
but only if the applicable transaction otherwise constitutes a “change in
control event” for purposes of Section 409A of the Code and Treas. Reg.
§1.409A-3(i)(5).


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Company” shall mean Smart Balance, Inc. and its subsidiaries.


“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors, or any subcommittee thereof to which authority has been delegated.


 “Eligible Participants” shall mean all (i) permanent full-time employees
(defined as at least 32 hours per week) of the Company and (ii) certain
consultants of the Company as designated by the Compensation Committee.


“Exempt Person” shall mean (i) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company in such capacity or (ii) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.


 “Interim Bonus” shall mean any bonus amount payable to a Participant pursuant
to an Interim Performance Period under the Annual Program.


“Interim Performance Period” may be, as determined by the Compensation Committee
in its sole discretion, a period of one or more calendar quarters, but not a
calendar year, with respect to the Annual Program. With respect to the Interim
Performance Period from January 1, 2010 – June 30, 2010, the terms of any such
bonus shall be governed by the Financial Performance Incentive Program prior to
this amendment and restatement.


“Interim Target Bonus Amount” shall mean the Target Percentage for a Participant
multiplied by his or her annual base salary with respect to the Interim
Performance Period under the Annual Program with annual base salary divided by
two if the Interim Performance Period is half a year and divided by four if the
Interim Performance Period is a calendar quarter.


 
3

--------------------------------------------------------------------------------

 
 
“Key Employees” shall mean the Chief Executive Officer, the Chief Operating
Officer, and Executive Vice Presidents of the Company.


“Long-Term Bonus” shall mean any bonus amount payable to a Participant pursuant
to the Long-Term Program.


 “Long-Term Program” shall mean the long-term incentive bonus program component
of the Program as described herein.


“Maximum Bonus Amount” shall mean the maximum bonus amount set by the
Compensation Committee for a Participant with respect to a Performance Period
under either the Annual Program or Long-Term Program. Except to the extent the
Compensation Committee may otherwise determine, each Participant’s Maximum Bonus
Amount shall generally equal two times his or her Target Bonus Amount with
respect to the Annual Program.


“Named Executive Officers” shall mean the named executive officers for a given
year determined in accordance with the applicable rules of the Securities
Exchange Act of 1934.


“Participant” shall mean (i) with respect to the Annual Program, those Eligible
Participants that are selected to participate in the Annual Program by the
Compensation Committee, in its sole discretion, for a particular Performance
Period; and (ii) with respect to the Long-Term Program, Key Employees.


“Performance Period” shall mean, (i) with respect to the Annual Program, one
calendar year, and (ii) with respect to the Long-Term Program, a period of
between one and five calendar years, including periods in six month intervals,
as determined in the sole discretion of the Compensation Committee. The
Compensation Committee may also provide for Interim Performance Periods under
the Annual Program as provided for herein.


 
4

--------------------------------------------------------------------------------

 
 
“Supplemental Bonus” shall mean any bonus amount for a Participant that may
become payable as a result of performance above target for the selected Bonus
Criteria with respect to a Performance Period under the Annual Program, payable
in the sole discretion of the Compensation Committee in accordance with Sections
7 and 8.  Other than in accordance with Section 5.3, a Participant’s
Supplemental Bonus shall not be greater than his or her Maximum Bonus Amount
reduced by his or her Target Bonus Amount.


“Target Bonus Amount” under the Annual Program (i) shall mean the Target
Percentage for a Participant that is an employee of the Company multiplied by
his or her annual base salary with respect to the Performance Period; or (ii)
shall be as set forth by the Compensation Committee with respect to a
consultant. “Target Bonus Amount” under the Long-Term Program shall be as set
forth by the Compensation Committee.


“Target Percentage” shall mean, with respect to Participants that are employed
by the Company, the percentage of a Participant’s base salary as set by the
Compensation Committee with respect to an Interim Performance or Performance
Period under the Annual Program. Target Percentages for the Annual Program are
reflected in Annex A, which may be revised by the Compensation Committee from
time to time.
 
SECTION 3
 
PARTICIPATION


The Annual Program applies to all Eligible Participants with respect to a
Performance Period. The Long-Term Program applies to all Key Employees.
Designation of an employee or consultant as a Participant with respect to a
Performance Period shall not entitle such employee or consultant to designation
as a Participant for any other Performance Period.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 4
 
BONUS BENCHMARKS
 
4.1           The Compensation Committee shall (i) determine the length of the
Performance Period and Interim Performance Periods, if any; (ii) select one or
more of the Bonus Criteria, and if relevant, allocate the relevant weighting
between such selected Bonus Criteria,  and establish a performance threshold,
target and maximum based on the selected Bonus Criteria with respect to the
Performance Period and any Interim Performance Period; and (iii) establish
Target Bonus Amounts, Maximum Bonus Amounts and, if any, any Interim Target
Bonus Amounts, including with respect to the Annual Program, any revisions to
the Target Percentage from those reflected on Annex A. Such determinations shall
be made by the earlier of (x) the date on which a quarter of the Performance
Period (or Interim Performance Period) has elapsed or (y) the date which is
ninety (90) days after the commencement of the Performance Period, and in any
event while the performance relating to the selected Bonus Criteria remains
substantially uncertain, and communicated to the Key Employees in writing.
 
4.2           At the time of the granting of a bonus, or at any time thereafter,
in either case to the extent permitted under Section 162(m) of the Code without
adversely affecting the treatment of the bonus as performance-based compensation
which satisfies the requirements of Section 162(m)(4)(C) of the Code, the
Compensation Committee may provide for the manner in which performance will be
measured against the performance goals (or may adjust the performance goals) to
reflect losses from discontinued operations, extraordinary, unusual or
nonrecurring gains and losses, the cumulative effect of accounting changes,
acquisitions or divestitures, core process redesign, structural
changes/outsourcing, foreign exchange impacts, the impact of specified corporate
transactions, accounting or tax law changes and other extraordinary or
nonrecurring events.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3           The Compensation Committee reserves the right for each subsequent
Performance Period to change the selected Bonus Criteria (from among the Bonus
Criteria described herein), to change the performance goals associated with such
Bonus Criteria, and, to change the relevant weighting between such selected
Bonus Criteria,  and to establish rules governing interpolation between levels
of performance for each Bonus Criteria.  In the absence of any special
designation by the Compensation Committee, there shall be straight line
interpolation between levels of performance for payments between threshold and
target and target and maximum performance levels. For the avoidance of doubt,
performance at target for all selected Bonus Criteria will result in a
Participant receiving his or her Target Bonus Amount (or Interim Target Bonus
Amount) for such period. Under the Annual Program, performance above target for
a Performance Period will result in a Supplemental Bonus subject to the
provisions of Sections 7 and 8. Under the Long-Term Program, performance above
target may result in an amount up to the Maximum Bonus Amount based upon such
interpolation.
 
SECTION 5
 
BONUS CALCULATION
 
5.1           Subject to Section 5.6, promptly after the end of a Performance
Period or Interim Performance Period, the Compensation Committee shall determine
the extent to which performance goals pursuant to the selected Bonus Criteria
have been achieved and shall determine the bonus amount for each Participant.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2           Prior to payment of (i) any Interim Bonus that is payable prior to
the end of the calendar year for which such performance relates, to each Key
Employee, and (ii) any Annual Bonus, Supplemental Bonus or Long-Term Bonus, to
each Named Executive Officer, in each case, the Compensation Committee shall
certify in writing (i) whether, and to what extent, the applicable performance
levels have been satisfied and (ii) the amount of such bonus. The Compensation
Committee may use negative discretion to decrease, but not increase, such
bonuses to Key Employees and Named Executive Officers.
 
5.3           In the sole discretion of the Compensation Committee, any
reduction of a bonus to a Participant, may result in an increase in the amount
payable to another Participant other than a Key Employee solely with respect to
the Annual Program; provided however, that the aggregate amount of the bonuses
paid to Participants other than the Key Employees for such Performance Period
(or Interim Performance Period) may not exceed (i) the sum of the Target Bonus
Amounts (or Interim Target Bonus Amounts) for all such Participants or (ii) the
sum of the Maximum Bonus Amounts in the case of Supplemental Bonuses for all
such Participants.
 
5.4           Each bonus payment under the Program shall be paid in accordance
with Section 8.
 
5.5           All bonus payments under the Program are completely discretionary
and no Participant shall be deemed to have a vested interest in any bonus
payment based solely on performance results or any other facts or
circumstances.  Subject to Section 9, a Participant shall have a right to a
bonus under the Program only when such bonus is finally approved by the
Compensation Committee.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6           The Compensation Committee may delegate the authority to determine
final individual bonus amounts to a Key Employee for his or her direct reports,
provided that authority to determine final awards for the Key Employees may not
be delegated. Authority to determine final bonus amounts to consultants may be
delegated to the Chief Executive Officer or the Chief Operating Officer.
 
SECTION 6
 
CONDITIONS
 
6.1           Financial Covenants. Under no circumstances will any bonus be paid
or accrued under this Program if the accrual or payment of any bonus under this
Program would cause an event of default under any credit agreement or loan
document of the Company.
 
6.2           Maximum Payments. The Annual Bonus for each Participant shall not
exceed $1,000,000 per Performance Period (calendar year). The Supplemental Bonus
for each Participant shall not exceed $1,000,000 per calendar year. The
Long-Term Bonus for each Participant shall not exceed $1,250,000 per calendar
year for each year of a Performance Period. In addition, the aggregate amount of
Long-Term Bonuses for all Participants under the Long-Term Program may not
exceed $14,000,000.
 
SECTION 7
 
CLAWBACK PROVISION UNDER THE ANNUAL PROGRAM


Payment of any Supplemental Bonus awarded to a Participant who is a Key
Employee, Marketing Coordinator, Vice President or Regional Business Manager
shall be deferred until the second calendar year following the Performance
Period to which the award relates and shall be subject to forfeiture if the
applicable performance results for the calendar year immediately following the
Performance Period to which the award relates does not equal or exceed the
applicable performance results for the calendar year in which the award was
earned.  In the event the Bonus Criteria selected for the calendar year
immediately following the calendar year to which the award relates are modified,
the Participant’s right to receive such Supplemental Bonus shall be determined
using the Bonus Criteria originally used to determine the amount of the
Supplemental Bonus.


 
9

--------------------------------------------------------------------------------

 
 
SECTION 8
 
BONUS PAYMENTS


Subject to Section 9 below, and except as provided in Section 7 above, bonuses
shall be paid during the calendar year immediately following the Performance
Period to which they relate and in all events on or before March 15 of the
calendar year immediately following the Performance Period to which they relate,
provided however, in the sole discretion of the Compensation Committee, Interim
Bonuses may be paid during the calendar year in which they were earned, provided
such payment occurs after the Interim Performance Period to which they relate.
Supplemental Bonus awards subject to Section 7 above shall be paid, to the
extent not forfeited, in the second calendar year following the Performance
Period to which they relate and in all events on or before March 15 of such
calendar year.
 
SECTION 9
 
EMPLOYMENT REQUIREMENT


As a condition to receiving payment of a bonus for a Performance Period, a
Participant must be employed by, or with respect to consultants actively engaged
in providing services to, the Company on the date when such bonus is
paid.  Generally, a Participant who is not employed by, or actively providing
services to, the Company on such date will forfeit all right to such award.
However, the Compensation Committee, in its sole discretion, may determine that
such a Participant will remain eligible for the actual bonus amount earned in
accordance with Section 5, to be payable to such terminated Participant at the
same time as payments are made to other Participants; provided however, that the
following limitations apply:
 
 
10

--------------------------------------------------------------------------------

 
 
 
a
With respect to the Annual Program, the Participant may not receive more than
the Annual Bonus actually earned for the calendar year, multiplied by a
fraction, the numerator of which is the number of days in the Performance Period
prior to the Participant’s date of termination with the Company, and the
denominator of which is 365, and reduced by any Interim Bonus already paid to
such Participant with respect to such calendar year.

 
 
b
With respect to the Long-Term Program, the Participant may not receive more than
the Long-Term Bonus actually earned for the Performance Period, multiplied by a
fraction, the numerator of which is the number of days in the Performance Period
prior to the Participant’s date of termination with the Company, and the
denominator of which is the number of days in the Performance Period.

 
SECTION 10
 
MISCELLANEOUS
 
10.1           Amendment and Termination. The Program shall terminate on the day
preceding the tenth anniversary of the date of the adoption of this Amended and
Restated Program by the Board of Directors. The Compensation Committee may
sooner amend, modify, suspend or terminate the Program at any time; provided
however, that (i) no such amendment, modification, suspension or termination
shall impair or adversely affect any rights or obligations unless necessary to
comply with Section 409A of the Code; and (ii) to the extent necessary under any
applicable law or regulation, no amendment shall be effective unless approved by
the stockholders of the Company in accordance with applicable law or regulation.
This Program supersedes the Financial Performance Incentive Program for all
purposes other than with respect to Interim Bonuses for the period of January 1,
2010 – June 30, 2010.
 
 
11

--------------------------------------------------------------------------------

 
 
10.2           Performance-Based Compensation.  It is intended that the bonus
payments made under this Program are “performance-based compensation” which
satisfy the requirements of Section 162(m)(4)(C) of the Code. The Compensation
Committee and the Company shall interpret and administer the Program in a manner
which ensures such exemption.
 
10.3           Not Deferred Compensation. It is intended that the bonus payments
made under this Program are not “deferred compensation” within the meaning of
Section 409A of the Code, and shall be considered a form of “short-term
deferral” under Treas. Reg. §1.409A-1(b)(4) such that the Program is exempt from
the general application of Section 409A of the Code.  The Compensation Committee
and the Company shall interpret and administer the Program in a manner which
ensures such exemption.
 
10.4           Administrative Discretion.  The Compensation Committee shall have
the sole and exclusive power and authority to resolve all ambiguities under the
Program, to determine participation rights and Bonus amounts, and to otherwise
take such action as it deems necessary or appropriate to operate this Program.
 
10.5           Change of Control.  In the event that the Company experiences a
Change of Control, then all Participants with respect to the Performance Period
in which such Change of Control occurs shall be entitled to receive, in lieu of
any other payment under this Program for such Performance Period, the following:
 
 
12

--------------------------------------------------------------------------------

 
 
 
a
With respect to Participants in the Annual Program, the Participant shall be
entitled to receive the greatest of:  (i) his or her Target Bonus Amount under
the Annual Program for the Performance Period in which the Change of Control
occurs and (ii) the sum of his or her Annual Bonus and any Supplemental Bonus
with respect to the prior calendar year (determined without regard to Section
7); or (iii) the sum of his Annual Bonus and any Supplemental Bonus for the
calendar year in which the Change of Control occurs determined in accordance
with Section 5 based on the performance results for the period from the start of
the current Performance Period through the date of the Change of Control;
provided that, in any event, such payment amount will be reduced by any Interim
Bonuses already paid to such Participant with respect to the Performance Period
in which the Change of Control occurs. In addition, any Supplemental Bonus from
a prior Performance Period which was not paid or forfeited due to the
application of Sections 7 and 8 of the Program shall be deemed earned as of the
Change of Control and shall be paid to the Participant entitled to such
Supplemental Bonus at the same time as the Change of Control Bonus is paid.

 
 
b
With respect to the Long-Term Program, if applicable, the Participant shall also
be entitled to receive the greater of (i) his or her Target Bonus Amount for
such Participant under the Long-Term Program for any Performance Period in which
the Change of Control occurs; or (ii) his or her Long-Term Bonus for the
Performance Period in which the Change of Control occurs determined in
accordance with Section 5 based on the performance results for the period from
the start of the current Performance Period through the date of the Change of
Control.

 
 
13

--------------------------------------------------------------------------------

 
 
Finally, for purposes of administering bonus payments related to (i) any
Performance Period which ends prior to a Change of Control, whereby bonuses for
such Performance Period have not yet been paid, or (ii) any Performance Period
which would end after the Change of Control without respect to the occurrence of
such Change of Control, in either case, the Compensation Committee shall consist
solely of those individuals who were members of the Compensation Committee on
the day before such Change of Control.
 
SECTION 11
 
EFFECTIVE DATE
 
The Annual Program as set forth herein shall be effective beginning January 1,
2010 and the Long-Term Program as set forth herein shall be effective July 1,
2010; in each case, subject only to the approval by the affirmative vote of
holders of a majority of the securities of the Company present or represented,
and entitled to vote at a meeting of stockholders duly held in accordance with
the applicable laws of the State of Delaware within twelve (12) months of the
adoption of the Program by the Board of Directors.
 

 
14

--------------------------------------------------------------------------------

 